Title: The American Peace Commissioners to Robert R. Livingston, 14 December 1782
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Livingston, Robert R.


Sir,Paris, Decr. 14. 1782.
We have the honour to congratulate Congress on the Signature of the Preliminaries of a Peace between the Crown of Great Britain & the United States of America, to be inscribed, in a definitive Treaty so soon as the Terms between the Crowns of France & Great Britain shall be agreed on. A Copy of the Articles is here inclosed, and we cannot but flatter ourselves that they will appear to Congress as they do to all of us, to be consistent with the honour and Interest of the United States, and we are persuaded Congress would be more fully of that Opinion if they were apprized of all the Circumstances and Reasons which have influenced the Negotiation. Although it is impossible for us to go into that Detail, we think it necessary nevertheless to make a few Remarks on such of the Articles, as appear most to require Elucidation.
Remarks on Article 2d. relative to Boundaries.
The Court of Great Britain, insisted on retaining all the Territories comprehended within the Province of Quebec, by the Act of Parliament respecting it. They contended that Nova Scotia should extend to the River Kennebeck; and they claimed not only all the Lands in the Western Country, and on the Missisippi, which were not expressly included in our Charter and Governments, but also all such Lands within them as remained ungranted by the King of Great Britain: It would be endless to ennumerate all the Discussions and Arguments, on the Subject. We know this Court and Spain to be against our Claims to the Western Country, and having no Reason to think that Lines more favourable could ever have been obtained, we finally agreed to those described in this Article: indeed they appear to leave us little to complain of, and not much to desire. Congress will observe that although our Northern Line, is in a certain Part below the Latitude of Forty five, yet in others it extends above it, divides the Lake Superior, and gives us Access to its Western & Southern Waters, from which a Line in that Latitude would have excluded us.
Remarks on Article 4th. respecting Creditors.
We had been informed that some of the States, had confiscated British Debts, but although each State has a Right to bind its own Citizens, yet in our Opinion, it appertains solely to Congress, in whom exclusively are vested the Rights of making War and Peace, to pass Acts against the Subjects of a Power with which the Confederacy may be at War. It therefore only remained for us to consider whether, this Article is founded in Justice & good Policy.
In our Opinion no Acts of Government could dissolve the Obligations of Good Faith, resulting from lawfull Contracts between Individuals of the two Countries, prior to the War. We know that some of the British Creditors were making common Cause with the Refugees, and other Adversaries of our Independence: besides, sacrificing private Justice to Reasons of State and political Convenience, is always an odious Measure, and the Purity of our Reputation in this Respect in all foreign Commercial Countries, is of infinitely more Importance to us, than all the Sums in question. It may also be remarked, that American and British Creditors, are placed on an equal footing.
Remarks on Articles 5 & 6: respecting Refugees.
These Articles were among the first discussed, and the last agreed to. And had not the Conclusion of this Business at the Time of its Date, been particularly important to the British Administration the Respect, which both in London and Versailles, is supposed to be due to the honour Dignity and Interests of Royalty, would probably have forever prevented our bringing this Article so near to the Views of Congress and the sovereign Rights of the States as it now stands. When it is considered that it was utterly impossible to render this Article perfectly consistent, both with American and British Laws of Honour, we presume that the middle Line adopted by this Article, is as little unfavourable to the former, as any that could in Reason be expected.
As to the Separate Article, We beg leave to observe, that it was our Policy to render the Navigation of the River Missisippi so important to Britain, as that their Views might correspond with ours on that Subject. Their possessing the Country on the River, North of the Line from the Lake of the Woods, affords a Foundation for their claiming such Navigation: and as the Importance of West Florida to Britain was for the same Reason rather to be strengthen’d than otherwise, we thought it adviseable to allow them the Extent contained in the Separate Article, especially as before the War it had been annex’d by Britain to W. Florida, and would operate as an additional Inducement to their joining with us in agreeing, that the Navigation of the River should forever remain open to both. The Map used in the Course of our Negotiations was Mitchells.
As we had reason to imagine that the Articles respecting the Boundaries, the Refugees & Fisheries did not correspond with the Policy of this Court, we did not Communicate the Preliminaries to the Minister, until after they were signed; and not even then the Separate Article. We hope that these Considerations will excuse our having so far deviated from the Spirit of our Instructions. The Count de Vergennes on perusing the Articles appear’d surprized, but not displeased, at their being so favourable to us.
We beg leave to add our Advice that Copies be sent us of the Accounts directed to be taken by the different States, of the unnecessary Devastations and Sufferings sustained by them from the Enemy in the Course of the War:—should they arrive before the Signature of the definitive Treaty they might possibly answer very good purposes.—
With great Respect, We have the honour to be, Sir, Your most obedient, & most humble Servants.
John Adams.B FranklinJohn JayHenry Laurens.
Enter’d on the Minutes. W. T. Franklin secy:The honble. Robert R. Livingston Esqr. Secretary for Foreign Affairs.
